U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 Commission File Number0-11582 NOTIFICATION OF LATE FILING (CheckOne): xForm 10-K and Form 10-KSB ¨Form 20-F ¨Form 11-K ¨Form 10-Q and Form 10-QSB ¨Form N-SAR For Period Ended:December 31, 2009 ¨Transition Report on Form 10-K ¨Transition Report on Form 20-F ¨Transition Report on Form 11-K ¨Transition Report on Form 10-Q ¨Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION United eSystems, Inc. Full Name of Registrant n/a Former name if applicable 2150 North Hwy 190 Address of principal executive office (Street and number) Covington, LA 70433 City, State and Zip Code PART II RULE 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X] (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Form 10-K, 20-F, 11K, 10-Q, N-SAR, N-CSR, or the transition report portion thereof could not be filed within the prescribed period. (Attach extra sheets if needed.) Form 10-K for the fiscal year ended December31, 2009 could not be filed within the prescribed time period because of a serious illness which required hospitalization of our Chief Financial Officer, Walter Reid Green, Jr. on or about March15, 2010.The Registrant believes it will be able to file the Annual Report for the year ended December31, 2009 within the 15-day extension period provided under Rule 12b-25 of the Securities Exchange Act of 1934, as amended. PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to this notification. Walter Reid Green, Jr. 832-1597 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s).xYes¨No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?¨YesxNo If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. United eSystems, Inc. Has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. DateMarch 31, 2010 By /S/Walter Reid Green, Jr. Chief Financial Officer
